Citation Nr: 0325398	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from May 1967 until 
November 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2000 
rating decision of the Regional Office (RO) in St. 
Petersburg, Florida which denied a rating in excess of 30 
percent for bronchial asthma.  The veteran expressed 
dissatisfaction with this determination in a notice of 
disagreement received in August 2000, and has perfected a 
timely appeal to the Board.  

The veteran has raised the issue of a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU).  Inasmuch as the instant decision, granting a rating 
of 60 percent, satisfies the percentage requirements of 
38 C.F.R. § 4.16(a) (2003), this issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2.  Evaluation of the veteran's bronchial asthma does not 
reflect pulmonary function testing showing forced expiratory 
volume in one second (FEV-1) of 40 to 55 percent of predicted 
value, or a ratio of FEV-1 to forced vital capacity (FVC) of 
between 40 to 55 percent, or a course of systemic 
corticosteroids at least three times per year.

3.  There is clinical evidence of record which substantially 
indicates that there are at least monthly visits to a 
physician for required care of exacerbation or flare-ups of 
asthmatic symptomatology.

CONCLUSION OF LAW

The criteria for a rating of 60 percent for bronchial asthma 
have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6602 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
service-connected bronchial asthma are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2003)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  As evidenced by the February 2002 
statement of the case, and the June 2003 supplemental 
statement of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  He has been given notice of the 
information and evidence needed to substantiate the claim, 
and has been afforded opportunities to submit information and 
evidence.  The Board finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim currently under 
consideration, to include scheduling a personal hearing in 
February 2003, scheduling VA examinations, most recently in 
May 2003, and retrieving extensive VA outpatient clinical 
record dating back to 1992.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the appellant dated in February 2002 and June 
2003, in the February 2002 statement of the case, the RO 
informed the appellant of what the evidence had to show to 
establish entitlement to benefit he sought, what medical and 
other evidence the RO needed from him, what information or 
evidence the appellant could provide in support of the claim, 
what evidence VA would try to obtain for him in support of 
the claim, and what evidence had been received in support of 
the claim to date.  Therefore, the duty to notify has been 
met.  Under these circumstances, the Board finds that 
adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's bronchial asthma is rated as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602, which 
is based on results of pulmonary functions tests, the 
required treatment, and the frequency and severity of the 
asthmatic attacks.  A 30 percent rating is assigned when 
forced expiratory volume in one second (FEV-1) is in the 
range from 56 to 70 percent of predicted value, or; the ratio 
of FEV-1 to forced vital capacity (FVC) is in the range from 
56 through 70 percent, or; there is a need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating is assigned for pronounced bronchial 
asthma where FEV-1 is less than 40 percent of predicted 
value, or; the ratio of FEV-1 to FVC is less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; which requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.96, Diagnostic Code 
6602.

Factual Background

A claim for an increased rating for service-connected 
bronchial asthma was received in January 1999.  Submitted in 
support of the claim was an Office of Personnel Management 
(OPM) determination with an illegible date that rejected the 
veteran's application for disability retirement, noting that 
he did not meet the criteria for entitlement.  The veteran 
disputed the findings of that decision and requested 
reconsideration in a letter dated in May 1999.  In support of 
his claim, he submitted medical reports from two VA 
physicians.

M. L. Allen, M.D., wrote in may 1999 that the veteran had 
been followed at the Gainesville VA Medical Center for years 
for his severe allergic asthma.  It was reported that he had 
had numerous exacerbations of asthma that had interfered with 
his ability to work in housekeeping because the duties, dust, 
chemicals and fumes generated by that environment made his 
asthma worse.  She noted that for the past six months, he had 
had daily wheezing and shortness of breath, and had been 
tried on different asthma drugs, including beta-adrenergic 
agonist, anticholinergic and steroid inhalers, theophylline 
and oral steroids, which had failed to completely control his 
asthma.  She stated that as a board-certified pulmonologist 
and internist, she "sincerely" believed that the veteran's 
asthma could not be controlled to the point of his being able 
to work at his current job, or in any other position for 
which he had the skills.  Medical disability and medical 
retirement were recommended.

J. W. Brownstein, M.D., stated in May 1999 that the veteran 
had been unable to return to work in spite of maximal medical 
therapy.

On VA examination in May 1999, medical history dating from 
service was recited wherein it was noted that the veteran had 
done well for many years until the previous July when his 
symptomatology had increased.  The appellant stated that he 
developed dyspnea with only mild walking, had nocturnal 
symptoms for which he used an inhaler six to seven times, and 
was unable to go up more than one flight of stairs.  It was 
reported that he had a home nebulizer and received frequent 
Prednisone [an oral corticosteroid] therapy.  It was noted 
that the veteran had been prescribed a number of inhalants, 
including Azmacort [an inhaled corticosteroid]; a regimen he 
indicated controlled his symptoms well.  On physical 
examination, the appellant was observed to be in no acute 
distress.  He had mild dyspnea with walking across the room.  
There was normal expansion of the lungs and fremitus, but he 
did have some diffuse expiratory wheezing throughout.  No 
crackles, rhonchi or rubs were heard.  It was noted that 
prior clinical records were reviewed in which pulmonary 
function tests (PFTs) in December 1998 revealed an FEV-1 of 
86 percent predicted, with an FEV1/FVC of 67 percent 
predicted.  Following examination, the examiner commented 
that the veteran had hyperinflation on his PFTs with some 
mild obstruction and slight bronchodilator response 
consistent with asthma, but that he could have some mild 
chronic obstructive pulmonary disease in addition to the 
diagnosed asthma, given his previous 25-year history of 
smoking.  It was added that there seemed to have been a 
decline in his being able to get back to normal function 
since the past July.  The examiner noted that while the 
appellant had not had not required any hospitalizations, he 
had had frequent emergency room visits.

Extensive VA clinical records dating from 1992 were 
associated with the claims folder.  In October 1997, the 
appellant was hospitalized for heart-related problems where 
it was noted that he had an exacerbation of asthma which was 
aggressively treated with oxygen, Albuterol and Azmacort.  It 
was reported that the veteran improved rapidly, and that it 
was not felt that the degree of his compromise necessitated 
steroid therapy at that time.  Ensuing VA records pertinent 
to the appeal period dating from January 1998 show that the 
veteran sought emergency room treatment in November 1998 for 
complaints of shortness of breath, that he was treated with 
Prednisone, and was placed on a decreasing dosage of that 
drug over the course of six days.  He was subsequently 
admitted in November 1998 with the chief complaints of chest 
tightness and wheezing.  It was noted that his asthma was 
refractory, and that he had just finished a Prednisone taper.  
He was discharged on Beclomethasone [a nasal corticosteroid] 
and Triamcinolone [an inhaled corticosteroid].  In January 
1999, it was reported that he had had multiple exacerbations 
during the past year.  Inhaled steroids were prescribed on 
this occasion.  The record reflects that these medications 
remained in his active prescription list through at least 
January 2001.  

The veteran was admitted to a VA facility through the 
emergency room in February 1999 with acute shortness of 
breath after being infused with adenosine for a thallium 
test, and was discharged on Triamcinolone.  It was recorded 
in March 1999 that his Azmacort was increased, and that a 
Prednisone taper was being administered.  In May 1999, it was 
noted that the veteran had been unable to go back to work due 
to frequent asthma exacerbations.

A VA respiratory examination was conducted in December 2000.  
The veteran had complaints that included difficulty sleeping 
at night.  He said that he had been unable to work since 
November 1998.  PFTs were performed on that occasion and were 
interpreted as showing severe obstructive ventilatory defect 
with a marked bronchospastic component consistent with 
bronchial asthma.  The examiner commented that when compared 
to the veteran's most recent study in December 1998, there 
had been significant reduction in both the FEV1s both pre and 
post bronchodilator, and that there was a marked 
bronchospastic component that was not present on the original 
study.  The appellant underwent additional PFTs in December 
2000 which revealed an FEV1 of 68 percent and FEV1/FVC of 79 
percent predicted.  The assessment of severe obstructive 
ventilatory defect was continued.  

The VA clinical records appear to indicate that the veteran's 
respiratory medication regiment was changed in or around May 
2001, when he was prescribed long-term Flunisolide [an anti-
inflammatory steroid], in addition to Albuterol and 
Salmeterol. 

The veteran was evaluated for shortness of breath by K. Rao, 
M.D., between March and April 2002 and was found to have 
severe dyspnea secondary to underlying chronic obstructive 
pulmonary disease/emphysema and diffuse coronary artery 
disease.  Spirometry testing at that time revealed an FEV1 of 
66 percent predicted and an FEV1/FVC of 60 percent predicted.  

In February 2003, the veteran sought treatment for complaints 
of increasing shortness of breath for the past year.  The 
appellant underwent VA PFTs in April 2003 which showed an 
FEV1 of 60 percent and FEV1/FVC of 82 percent predicted.  It 
was noted that there had been no significant change since a 
prior study in December 2000.  On VA respiratory examination 
in May 2003, the examiner indicated that while he did not 
have the claims folder for perusal, medical records from the 
Gainesville, VA Medical Center had been made available.  A 
physical examination, chest X-ray, and review of recent 
laboratory studies, including PFTs, were performed.  Medical 
history was reviewed.  The veteran related that he had 
shortness of breath which was worse at night and in the early 
morning, but improved at midday.  He said that he went to the 
VA emergency room two or three times a month for treatment 
and indicated that he sometimes had exacerbation of symptoms 
from minimal exercise, or with common colds.  It was noted 
that his respiratory medications included Albuterol, 
ipatropium bromide, Salmeterol and Flunisolide.  Following 
examination, a pertinent diagnosis was rendered of severe, 
disabling chronic obstructive pulmonary disease/asthma with 
PFTs revealing a severe airway obstruction with a marked 
bronchospastic component.  In June 2003, the veteran 
underwent further evaluation and medication management for 
shortness of breath.  It was reported that there was no overt 
shortness of breath, and that lung function was somewhat 
diminished but essentially clear to auscultation, but that 
PFT interpretation indicated severe airway obstruction and 
low vital capacity.  The veteran was continued on multiple 
respiratory medications, including Flunisolide.  

The veteran presented testimony upon personal hearing in 
February 2003 to the effect that he chronic and worsening 
asthma symptoms with flare-ups of symptoms at least twice a 
week.  He stated that he had to use his inhalants constantly, 
was restricted in daily activities and slept fitfully due to 
shortness of breath.  He testified that he had been forced to 
leave his job on account of asthmatic symptomatology.

Legal Analysis

In this case, the Board observes that the veteran has 
undergone a number of PFTs over the years.  It is not shown, 
however, that the values obtained on the whole do not reflect 
FEV-1s in the range from 40 to 55 percent of predicted value, 
nor is it demonstrated that the ratio of FEV-1/FVC has been 
in the range from 40 through 55 percent.  The Board thus 
finds that no more than a 30 percent disability evaluation is 
warranted as to this particular aspect of the rating criteria 
under Diagnostic Code 6602.  As well, the Board notes that 
while the medical records indicate that the veteran was 
placed on a number of medications for his service-connected 
respiratory disorder over the years, including multiple and 
long-term corticosteroids, it is shown that most of them have 
been inhalant therapies for the treatment of bronchial 
asthma, and are already contemplated by the 30 percent 
evaluation currently in effect.  It is shown that he was 
prescribed the systemic (as opposed to inhaled) oral 
corticosteroid Prednisone in November 1998, and March 1999, 
and history of prior Prednisone was noted on VA examination 
in May 1999.  However, the clinical data of record does not 
substantially reflect the use of oral steroids which rises to 
the level of at least three courses of systemic 
corticosteroids over a year which is required for a 60 
percent disability evaluation under Diagnostic Code 6602.  

The Board does observe, however, that there is extensive 
medical evidence that shows that the veteran has sought 
continuing treatment for asthmatic symptomatology over the 
years, to include frequent trips to the emergency room, 
episodes of hospitalization, as well as regular care for 
acute symptoms.  The Board thus concludes that the extent of 
medical treatment documented adequately satisfies the 
criteria of at monthly visits for required care of 
exacerbation of his bronchial asthma for which a 60 percent 
disability evaluation may be conceded.  The Board finds that 
while the schedular criteria for a 100 percent disability is 
not clinically demonstrated, the benefit of any doubt is 
resolved in favor of the veteran by finding that the service-
connected bronchial asthma is 60 percent disabling.  


ORDER

A 60 percent evaluation for bronchial asthma is granted, 
subject to controlling regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



